Citation Nr: 1754644	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  10-22 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a sleep disorder, diagnosed as obstructive sleep apnea (OSA), to include as secondary to the service-connected PTSD. 

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to the service-connected PTSD. 

6.  Entitlement to service connection for a prostate disorder, to include as a result of herbicide exposure.

7.  Entitlement to special monthly compensation (SMC), based on the loss of use of a creative organ. 

8.  Entitlement to service connection for a skin disorder, claimed as skin cancer and actinic keratosis.

9.  Entitlement to service connection for a respiratory disorder. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Army from December 1967 to July 1969, including fourteen months in Vietnam.  The Veteran was awarded the Combat Infantryman's Badge (CIB).  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington and Portland, Oregon.  The Portland RO certified the case to the Board and is the Agency of Original Jurisdiction (AOJ).

The Board remanded the case for additional development in May 2016.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record. 

All issues on appeal other than the back issue are addressed in the REMAND portion of the decision below and they are REMANDED to the AOJ.

FINDING OF FACT

In May 2017, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a back disorder.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to service connection for a back disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

In May 2017, the Veteran submitted a written statement in which he notified VA that he was withdrawing his claim for service connection for a back disorder.  Therefore, the Veteran's appeal for the issue of entitlement service connection for a back disorder is withdrawn.  See 38 C.F.R. § 20.204.

As the Veteran has withdrawn his appeal as to the issue of entitlement service connection for a back disorder, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal as to the back claim.  Therefore, the issue of entitlement service connection for a back disorder is dismissed, without prejudice.


ORDER

The Veteran's appeal as to the issue of entitlement to service connection for a back disorder is dismissed.


REMAND

Although the Board regrets additional delay, another remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Board remanded the case in May 2016 in order to afford the Veteran VA examinations in order to determine whether the etiology of the Veteran's claimed conditions could be related to his active service or to a service-connected disability.  Review of the evidence of record reveals that the Veteran was initially scheduled for those examinations, but he informed the RO that he was having surgery in April 2017 and that he would be unavailable to report for at least one month after the surgery took place.  

The RO subsequently scheduled the Veteran for examinations that were apparently to take place on some date in May.  However, there is no evidence of record indicating that the Veteran had completed his convalescence from the April 2017 surgery as of that time.  

A copy of an email dated May 25, 2017 is included in the claims file as evidence that the Veteran failed to report for the scheduled examinations.  However, that document does not include either the Veteran's name or the date of the scheduled examinations.  

In the June 2017 supplemental statement of the case (SSOC), the RO stated that the Veteran had failed to report for the scheduled examinations; no date was mentioned.  However, there is no evidence of record documenting that the Veteran was ever notified of these scheduled examinations.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (If notification of an upcoming VA examination is not explicitly of record then the presumption of regularity allowing VA to presume that the appellant was notified may not be applied.)  There is also no evidence indicating that the Veteran was notified that he had failed to report for the examinations or requesting that he show good cause for his failure to report.

Thus, the Board finds that, in the interests of due process and fairness, the Veteran must be given the opportunity for VA examinations to evaluate his claims before his case is adjudicated.  Therefore, on remand, the RO must reschedule the VA examinations and documentation of the scheduled date(s) for the examinations must be included in the claims file.  

In addition, the RO must clearly document in the claims file that the Veteran was sent proper notification of each examination at his most current address of record.  If the Veteran is properly notified of the VA examinations and does not attend without showing good cause, the Board will be required to decide the claim based on the evidence of record.  38 C.F.R. § 3.655. 

Prior to the examinations, the RO should obtain updated treatment records. 

Accordingly, the case is REMANDED for the following actions:

1.  Undertake all appropriate development to obtain any outstanding records pertaining to treatment or evaluation of the Veteran's claimed disorders.

2.  After all available records are obtained, schedule the Veteran for a VA examination or examinations by a physician or physicians with sufficient expertise to address the etiology of the Veteran's claimed hypertension, sleep disorder, erectile dysfunction, GERD, skin disorder, prostate disorder and respiratory disorder.  

The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655.  In the event that the Veteran does not report for any one of these examinations, documentation must be included in the evidence of record which shows that notice of the scheduling of each examination was sent to the last known address for the Veteran.  The RO must also document in the evidence of record whether any notice that was sent was returned as undeliverable. 

All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies must be performed.

Following a review of the relevant records and lay statements, the appropriate examiner must state an opinion whether it is at least as likely as not (a 50 percent probability or greater) with regard to the Veteran's hypertension, sleep disorder/OSA, erectile dysfunction, and GERD that the disorder: 

      a) originated during his period of active service or is otherwise etiologically related to his active service; 

      b) was caused by his service-connected PTSD; or

      c) was permanently worsened by his service-connected PTSD.

If, and only if, the examiner finds that the Veteran's hypertension was either incurred in service or caused/aggravated by his service-connected PTSD, the examiner must also state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's ED was caused or aggravated by his hypertension. 

Relative to the Veteran's claimed skin disorder, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that that any diagnosed skin disorder originated during the Veteran's period of active service or is otherwise etiologically related to his active service, to specifically include the Veteran's reports of elevated sun exposure in Vietnam. 

With regard to the Veteran's claimed prostate disorder, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated during the Veteran's period of active service or is otherwise etiologically related to his active service, to specifically include the presumed herbicide exposure in Vietnam. 

Finally, with regard to the Veteran's claimed respiratory disorder, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated during the Veteran's period of active service or is otherwise etiologically related to his active service, to specifically include the Veteran's treatment for upper respiratory infections in service in February 1968, and March 1969.  In this respect, the examiner must specifically consider the statement from the Veteran's ex-spouse relative to the Veteran's recurrent episodes of bronchitis from 1970 to 1980. 

The examiner(s) must provide a complete rationale for all proffered opinions.  The examiner(s) must discuss and consider the Veteran's competent lay statements, as well as the competent lay statements provided by third parties. 

If an examiner is unable to provide any required opinion, he or she must explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner must identify the additional information that is needed. 

3.  The RO must undertake any other indicated development.

4.  Finally, the RO must readjudicate the issues remaining on appeal.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished an appropriate SSOC and be afforded the requisite opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.   

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


